U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 May 27, 2010 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Rainier Investment Management Mutual Funds (“the Company”) File Nos. 33-73792 and 811-08270 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Company hereby submits Post-Effective Amendment No. 32 to the Company’s Registration Statement for the purpose of conforming the Funds’ Prospectuses to the Summary Prospectus Rule as set forth in 17CFR Parts 230, 232, 239, and 274. Pursuant to Rule 485(a)(1), the Company anticipates that this filing shall become effective 60days after filing.At or before the 60day effective date, the Company will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to (1)add the audited financial statements and certain related financial information for the fiscal year ended March31, 2010; (2)incorporate any comments made by the Staff on this Amendment; and (3)update any missing information and/or file updated exhibits including an auditor’s consent to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
